Citation Nr: 1228858	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for left brachial plexus neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In July 2009 and July 2011 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) was denied by the RO in a December 2008 rating decision, which was during the course of the pending appeal for a higher disability rating for left brachial plexus neuropathy.  Subsequent evidence of record reiterates the Veteran's assertions that the service-connected disability on appeal prevents him from working; however, the Board finds that such evidence does not indicate any change in circumstances and the December 2008 rating decision was not appealed and is final.  See 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


	(CONTINUED ON NEXT PAGE)




REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal as the RO/AMC did not fully comply with the July 2011 Board remand instructions.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The Board remanded the claim in a July 2011 decision for the RO/AMC to, in pertinent part, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of the service-connected left brachial plexus.  The instructions noted that the examiner should specifically indicate whether (1) the Veteran has neuritis, neuralgia, or incomplete paralysis and (2) the resulting functional impairment is mild, moderate, or severe, or results in complete paralysis.  In August 2011, the Veteran underwent a VA examination and the examiner submitted a September 2011 VA examination report addendum; however, the examiner did not address the pertinent instructions listed above in the July 2011 Board remand.  Subsequently, the Veteran submitted a June 2012 statement, via a VA Form 21-4138, and noted that he could not do what the examiner requested because the pain was too severe and that regular movement beyond the waist makes the pain increase. 

After such a review, the Board finds that pursuant to the identified July 2011 Board remand instructions, the August 2011 VA examiner did not provide the requested information in the examination report or September 2011 addendum.  The Board notes that the requested information is relevant and pertinent to the assigned schedular rating criteria for the service-connected disability as it addresses paralysis of the upper radicular group.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2011).  Therefore, in order to render a more complete decision regarding the current nature and severity of the service-connected left brachial plexus neuropathy, an additional examination and opinion as to the specifically requested information should be provided.  Additionally, range of motion testing of the left shoulder and arm should also be conducted and considered as the schedular rating criteria for limitation of motion of the shoulder and arm is relevant and pertinent to the service-connected disability on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).   

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As a result, in an effort to comply with the July 2011 remand instructions, this matter is remanded for a VA examination and medical nexus opinion in order to ascertain the current nature and severity of the service-connected disability, to include the degree of resulting incomplete paralysis and/or whether it results in complete paralysis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA outpatient treatment records pertaining to the service-connected left brachial plexus neuropathy from August 2011, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and his representative should be informed in writing.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected left brachial plexus neuropathy.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  Any and all indicated evaluated evaluation studies and tests, deemed necessary by the examiner, should be accomplished, to include range of motion testing of the left arm and shoulder.  

Based upon a review of the record and clinical findings, the VA examiner is requested to specifically indicate whether the Veteran's service-connected left brachial plexus neuropathy (1) results in incomplete paralysis of the left upper extremity, and if so, whether it is moderate or severe, (2) results in complete paralysis of the left upper extremity, and (3) whether motion of the left arm is limited to 25 degrees from the side.

A rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.  

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


